DETAILED ACTION 
Claims 11-20 are pending.   

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on November 6, 2020, August 2, 2021, October 6, 2021, October 18, 2021, and January 12, 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “at least a portion” and “partially” in claim 1 are the relative terms which renders the claim indefinite. The terms “at least a portion” and “partially” are not defined by the claim, the specification does not provide a standard for ascertaining the 

Specification
The title of the invention is not descriptive. A new title is required that is clearly
indicative of the invention to which the claims are directed. The following title is suggested: “Article comprising a coating layer comprising a hydrophobic fluorinated polymer and nanoparticles”.
Applicant is reminded of the proper content of an abstract of the disclosure.
In chemical patent abstracts for compounds or compositions, the general nature
of the compound or composition should be given as well as its use, e.g., "The
compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral antidiabetics." Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated,
generally illustrated by a single example unless variations are necessary.
	Applicant is reminded of the proper language and format for an abstract of the
disclosure.
The abstract should be in narrative form and generally limited to a single
paragraph on a separate sheet within the range of 50 to 150 words in length. The
abstract should describe the disclosure sufficiently to assist readers in deciding whether
there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information
given in the title. It should avoid using phrases which can be implied, such as, "The

describes," etc. In addition, the form and legal phraseology often used in patent claims,
such as "means" and "said," should be avoided.

Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 11-20 are allowable over the closest references: Weber et al. (U.S. Patent Application Publication 2014/0287243 A1), Constantinou et al. (U.S. Patent Application Publication 2017/0036241 A1), and Laukkanen et al. (U.S. Patent Application Publication 2014/0130710 A1).
Weber discloses a coating composition comprising a colloidal suspension comprising a fluoropolymer and fluorophilic particles in a liquid solvent, wherein the solvent comprises a fluorocarbon, a semifluorous material, or a combination thereof. Also disclosed is a substrate comprising a coated surface, wherein the coated surface comprises a fluorophilic silica particle doped--fluoropolymer film. Further disclosed is a method comprising fluorinating silica particles and preparing a colloidal suspension comprising a fluoropolymer and the fluorinated silica particles in a liquid solvent, wherein the solvent comprises a fluorocarbon, a semifluorous material, or a combination thereof (abstract).
Constantinou discloses a particle comprising: a surface; a first moiety coupled to the surface and having at least one substantially hydrophobic appendage; and a second moiety coupled to the surface and having at least one appendage comprising a reactive functional group and a substantially hydrophilic repeating unit, whereby the particle is (i) superhydrophobic as a result of the substantially hydrophobic appendage; (ii) chemically reactive as a result of the reactive functional group; and (iii) migratory to a surface of a hydrophobic matrix in which the particle is included as a result of the substantially hydrophilic repeating unit (abstract).
Constantinou discloses a composition comprising: a substantially hydrophobic polymer; and multifunctional particles dispersed or distributed in the substantially hydrophobic polymer, at least a portion of the multifunctional particles comprising: a first moiety coupled to a surface of the multifunctional particle, the first moiety comprising at least one substantially hydrophobic appendage; and a second moiety coupled to the surface of the multifunctional particle, the second moiety comprising at least one appendage comprising a reactive functional group and a substantially hydrophilic repeating unit, whereby the multifunctional particle is (i) substantially superhydrophobic as a result of the substantially hydrophobic appendage; (ii) chemically reactive as a result of the reactive functional group; and (iii) migratory to an air-exposed surface of the substantially hydrophobic polymer as a result of the substantially hydrophilic repeating unit (claim 30).
Laukkanen discloses a method for producing a superhydrophobic surface, which comprises cellulosic material, wherein the cellulosic material comprises nanocellulose particles and the method comprises: adding the nanocellulose particles to a surface; and hydrophobizing the nanocellulose particles with a modifier before, during and/or after the addition of the particles, wherein the superhydrophobic surface comprises nanocellulose particles that are produced from dilute nanocellulose hydrogel in the following process, wherein the water is first removed from nanocellulose hydrogel by solvent extraction, and the dry nanocellulose material is grinded to suitable powder size, and wherein the superhydrophobic surface comprises nanocellulose particles having particle size between 5 to 50 microns (claims 1-7).
	However, the above-mentioned references of Weber et al., Constantinou et al., and Laukkanen et al. do not discloses or fairly suggest the claimed article comprising a coating layer, the coating layer having an inward surface and an opposing outward surface, the inward surface disposed adjacent a substrate surface, wherein the coating layer comprising a hydrophobic fluorinated polymer and a plurality of nanoparticles, and at least a portion of the nanoparticles are partially exposed on the outward surface of the coating layer, as per instant claim 11.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764